                    Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 1 of 9



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8   RACHEL W.,

 9                                 Plaintiff,                    Case No. C19-1636-MLP

10             v.                                                ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                                 Defendant.

13
                                            I.        INTRODUCTION
14
               Plaintiff seeks review of the denial of her application for Supplemental Security Income.
15
     Plaintiff contends the administrative law judge (“ALJ”) erred in discounting certain medical
16
     opinions and the statements of her partner, Kevin McGuin. (Dkt. # 10 at 1.) As discussed below,
17
     the Court AFFIRMS the Commissioner’s final decision and DISMISSES the case with prejudice.
18
                                                II.   BACKGROUND
19
               Plaintiff was born in 1987, has a college degree, and has worked as a retail cashier and
20
     math tutor. AR at 379-80. Plaintiff was last gainfully employed in November 2011. Id. at 380. In
21
     March 2016, Plaintiff applied for benefits, alleging disability as of January 1, 2011.1 AR at 273-
22

23
     1
         Plaintiff subsequently amended her alleged onset date to March 21, 2016. AR at 40.


     ORDER - 1
                 Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 2 of 9



 1   94. Plaintiff’s application was denied initially and on reconsideration, and Plaintiff requested a

 2   hearing. Id. at 182-90, 194-204. After the ALJ conducted a hearing in May 2018 (id. at 38-78),

 3   the ALJ issued a decision finding Plaintiff not disabled. Id. at 17-32.

 4             Utilizing the five-step disability evaluation process,2 the ALJ found:

 5             Step one: Plaintiff has not engaged in substantial gainful activity since the application
               date.
 6
               Step two: Plaintiff’s degenerative disc disease, scoliosis, fibromyalgia, obesity, affective
 7             disorder, anxiety disorder, and personality disorder are severe impairments.

 8             Step three: These impairments do not meet or equal the requirements of a listed
               impairment.3
 9
               Residual Functional Capacity (“RFC”): Plaintiff can lift/carry 20 pounds occasionally
10             and 10 pounds frequently. She can sit, stand, and walk for six hours each in an eight-hour
               workday. She can occasionally climb ladders, ropes, and scaffolds, and perform all other
11             postural activities frequently. She must avoid concentrated exposure to vibrations and
               hazards such as heights and dangerous moving machinery. She can perform simple,
12             routine tasks in two-hour increments throughout an eight-hour workday with the usual
               and customary breaks. She can interact occasionally with supervisors, and can interact
13             occasionally and superficially with the general public (with “superficial” defined to mean
               that contact with the general public is not an essential element of the task, and incidental
14             contact is not precluded). She can work in the same room with her co-workers, but there
               should be no coordination of work activity. She can adapt to simple workplace changes,
15             as may be required for simple, routine task work.

16             Step four: Plaintiff cannot perform past relevant work.

17             Step five: As there are jobs that exist in significant numbers in the national economy that
               Plaintiff can perform, Plaintiff is not disabled.
18
     AR at 17-31.
19
               As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the
20
     Commissioner’s final decision. AR at 1-7. Plaintiff appealed the final decision of the
21
     Commissioner to this Court.
22

23
     2
         20 C.F.R. § 416.920.
     3
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
                  Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 3 of 9



 1                                       III.     LEGAL STANDARDS

 2              Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 3   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 4   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 5   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 6   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 7   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 8   alters the outcome of the case.” Id.

 9              “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

10   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

11   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

12   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

13   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

15   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

17   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

18                                              IV.   DISCUSSION

19              A.     The ALJ Did Not Err in Discounting Medical Opinion Evidence

20              Plaintiff challenges the ALJ’s assessment of numerous medical opinions. A contradicted

21   treating or examining physician’s opinion may be discounted for specific, legitimate reasons. See

22   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). The Court will address each disputed opinion

23   in turn.




     ORDER - 3
               Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 4 of 9



 1                   1.       Mental opinions: Margaret Cunningham, Ph.D.; Luci Carstens, Ph.D.;
                              and Pietro Poletti, M.D.4
 2
             Dr. Cunningham examined Plaintff in September 2015 and wrote a narrative report
 3
     describing her psychological symptoms and limitations. AR at 842-54. Dr. Carstens examined
 4
     Plaintiff in November 2015 and wrote a narrative report describing her psychological symptoms
 5
     and limitations. Id. at 858-66. Dr. Carstens examined Plaintiff again in October 2017 and
 6
     completed a DSHS form opinion describing her symptoms and limitations. Id. at 1638-49. Dr.
 7
     Poletti, Plaintiff’s treating psychiatrist, completed form opinions in August 2016 and May 2018
 8
     describing Plaintiff’s mental symptoms and limitations. Id. at 1425-27, 1966-70.
 9
             The ALJ summarized all of these opinions, and explained that she discounted them
10
     because inter alia these opinions were inconsistent with Plaintiff’s “normal and near-normal
11
     examination findings” and the evidence of improvement with treatment, as well as with
12
     Plaintiff’s activities, namely her ability to drive, shop, complete household chores, cook,
13
     advocate for herself, manage her finances, complete self-care, move residences, attend
14
     neighborhood potlucks on a monthly basis, and interact in public. AR at 23, 27-28.
15
             The Court finds that the ALJ’s findings of inconsistency between the opinions and the
16
     objective medical findings and activities are specific, legitimate reasons to discount the opinions.
17
     The ALJ cited many normal mental status examination findings, which contradict the cognitive
18
     limitations described by Drs. Cunningham, Carstens, and Poletti. AR at 26 (citing id. at 847-48,
19
     850, 859, 1478, 1642, 1644, 1756, 1789). Plaintiff contends that the ALJ cherry-picked these
20
     normal findings out of a record containing many abnormal findings, but she points to findings
21

22   4
       The ALJ addressed each provider’s opinions separately, but cited some of the reasons to discount all of
     the opinions. See AR at 23, 27-28. Because the Court finds that the repeated reasons discussed here are
23   specific and legitimate, the Court need not address the additional and/or separate reasons, as any error as
     to those reasons would be harmless. See Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d 1155,
     1162-63 (9th Cir. 2008).


     ORDER - 4
               Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 5 of 9



 1   that do not necessarily contradict the evidence cited by the ALJ. (Dkt. # 10 at 6-7 (citing AR at

 2   847-48, 858-61, 1642-44).) Moreover, the ALJ did not dispute that the record established that

 3   Plaintiff had significant mental limitations, and reasonably focused on the many normal findings

 4   during the adjudicated period as well as as the lack of hallucinations during examinations dating

 5   to that period. AR at 25-26. Given that the ALJ acknowledged the existence of Plaintiff’s mental

 6   symptoms and included many mental limitations in the RFC assessment, Plaintiff has not shown

 7   that the ALJ impermissibly cherry-picked normal findings from the record.

 8           The ALJ also cited evidence of Plaintiff’s improvement with treatment during the

 9   adjudicated period, namely her reports of feeling less stressed with medication and more social.

10   AR at 26. Plaintiff acknowledges that she improved “somewhat,” but argues that she remained

11   significantly limited. (Dkt. # 10 at 8.) This argument does not show error in the ALJ’s decision,

12   however, because the ALJ’s RFC assessment contains many significant limitations.

13           Lastly, the ALJ found that the psychological opinions were inconsistent with Plaintiff’s

14   activities. AR at 26-28. Plaintiff argues that the ALJ did not acknowledge that she completed her

15   activities with difficulty and intermittently. (Dkt. # 10 at 8-9.) For example, Plaintiff notes that

16   she got headaches with watching television and reading (AR at 1639), but the ALJ did not cite

17   Plaintiff’s ability to watch television or read as inconsistent with her allegations. Plaintiff did

18   express some pain with certain activities, but yet also reported continuing to engage in those

19   activities, and the ALJ did not err in considering the activities that Plaintiff retained the ability to

20   complete. See, e.g., id. at 25 (discussing Plaintiff’s physical activities including driving, painting

21   her toenails, and lifting heavy items, despite her complaints of pain). Plaintiff has not shown that

22   the ALJ erred in finding that Plaintiff’s activities contradicted the limitations described in the

23




     ORDER - 5
               Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 6 of 9



 1   psychological opinions, such as severe problems with concentrating, completing tasks, adapting

 2   to change in a routine environment, or making simple work-related decisions.

 3          Because inconsistency with the record and a claimant’s activities are legitimate reasons to

 4   discount medical opinions, and because substantial evidence in the record supports the ALJ’s

 5   findings of inconsistency, the Court affirms the ALJ’s assessment of the psychological opinions.

 6   See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (inconsistency with the record

 7   properly considered by ALJ in rejection of physician’s opinions); Rollins v. Massanari, 261 F.3d

 8   853, 856 (9th Cir. 2001) (affirming an ALJ’s rejection of a treating physician’s opinion that was

 9   inconsistent with the claimant’s level of activity).

10                  2.      Physical opinions: Johanna Wang, M.D.

11          Dr. Wang treated Plaintiff’s physical conditions throughout the adjudicated period and

12   completed a form opinion in January 2018 describing Plaintiff’s physical and mental diagnoses

13   and limitations. AR at 1650-52. Dr. Wang completed similar form opinions at other times as

14   well. Id. at 792-97, 1265-69, 1633-37.

15          The ALJ summarized Dr. Wang’s opinions and explained that she gave them little weight

16   because they were inconsistent with the largely normal examination findings as well as with

17   Plaintiff’s minimal use of a neck brace and lack of need for an assistive device; Plaintiff’s

18   improvement with medication; and Plaintiff’s physical activities, such as driving, cooking,

19   performing chores, managing her self-care, and engaging in heavy lifting on occasion. AR at 26-

20   27. Indeed, although Dr. Wang opined that inter alia Plaintiff’s mental conditions left her unable

21   to see, hear, or communicate (id. at 1634), and that her physical conditions left her unable to sit

22   for more than three hours total in a workday or lift more than 10 pounds (id. at 1650-51), such

23   limitations were inconsistent with the many normal objective findings as to inter alia gait and




     ORDER - 6
               Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 7 of 9



 1   strength, as well as inconsistent with Plaintiff’s ability to engage in activities such as driving,

 2   lifting, and walking without assistance. The ALJ did not err in discounting Dr. Wang’s opinions

 3   on these bases.5 See Tommasetti, 533 F.3d at 1041; Rollins, 261 F.3d at 856.

 4           Plaintiff also points to a letter that Dr. Wang wrote in November 2018 regarding certain

 5   urine drug tests Plaintiff underwent in 2016 and 2017. (See Dkt. # 10-1.) In that letter, which was

 6   submitted to the Appeals Council, Dr. Wang wrote that those drug tests did not suggest that

 7   Plaintif had a substance abuse problem. (Id.) Indeed, the ALJ herself concluded that any

 8   substance abuse was not a severe impairment at step two, and the ALJ did not refer to Plaintiff’s

 9   urine drug tests at any other point during the decision. AR at 20. Under these circumstances,

10   Plainitiff has not shown how Dr. Wang’s letter deprives the ALJ’s decision of the support of

11   substantial evidence or undermines it in any way, and thus has not shown that it provides a basis

12   for reversing the ALJ’s decision. See Brewes v. Comm’r of Social Sec. Admin., 682 F.3d 1157,

13   1163 (9th Cir. 2012) (“[W]hen the Appeals Council considers new evidence in deciding whether

14   to review a decision of the ALJ, that evidence becomes part of the administrative record, which

15   the district court must consider when reviewing the Commissioner's final decision for substantial

16   evidence.”).

17           B.      The ALJ Did Not Harmfully Err in Discounting Mr. McGuin’s Statements

18           Mr. McGuin completed a narrative statement in 2013 and a third-party function report in

19   2016 describing Plaitniff’s symptoms and limitations. AR at 374-76, 395-402. The ALJ found

20   that Mr. McGuin’s statements were similar to Plaintiff’s own subjective statements, and that she

21

22
     5
      Even if the ALJ’s other reasons to discount Dr. Wang’s opinions are not legitimate, these reasons are
23   sufficient to support the ALJ’s assessment and therefore render any error harmless. See Carmickle, 533
     F.3d at 1162-63.




     ORDER - 7
               Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 8 of 9



 1   discounted both of those in light of inconsistencies with the objective medical evidence.6 Id. at

 2   29.

 3           An ALJ’s reasons to discount a lay statement must be germane. See Dodrill v. Shalala, 12

 4   F.3d 915, 919 (9th Cir. 1993) (“If the ALJ wishes to discount the testimony of the lay witnesses,

 5   he must give reasons that are germane to each witness.”). Plaintiff argues that the ALJ did not

 6   point to any objective evidence that contradicted Mr. McGuin’s statements, even though she

 7   found that Mr. McGuin’s statements were “not entirely consistent” with the evidence. (Dkt. # 10

 8   at 18.) Throughout the ALJ’s decision, however, the ALJ pointed to many findings that

 9   contradict Mr. McGuin’s statements, such as evidence showing that Plaintiff had full strength

10   and normal gait, in contrast to Mr. McGuin’s statement that Plaintiff could lift no more than

11   three pounds and must walk very slowly. Compare AR at 400 with id. at 1407, 1770. The ALJ’s

12   decision cites substantial evidence that is inconsistent with Mr. McGuin’s statements, and thus

13   Plaintiff has not shown that the ALJ harmfully erred in discounting Mr. McGuin’s statements on

14   that basis. See Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001) (“One reason for which an ALJ

15   may discount lay testimony is that it conflicts with medical evidence.”).

16   //

17   //

18   //

19   //

20
     6
      The ALJ also listed other reasons to discount Mr. McGuin’s statements (AR at 29), and the
21
     Commissioner does not defend those reasons. Even if those other reasons are erroneous, the ALJ linked
     her assessment of Mr. McGuin’s statements to her assessment of Plaintiff’s subjective testimony, which
22   Plaintiff does not challenge here, thus rendering harmless any error in the other reasons. See Valentine v.
     Comm’r of Social Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (because “the ALJ provided clear and
23   convincing reasons for rejecting [the claimant’s] own subjective complaints, and because [the lay
     witness’s] testimony was similar to such complaints, it follows that the ALJ also gave germane reasons
     for rejecting [the lay witness’s] testimony”).


     ORDER - 8
             Case 2:19-cv-01636-MLP Document 13 Filed 06/02/20 Page 9 of 9



 1                                     V.      CONCLUSION

 2         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 3   case is DISMISSED with prejudice.

 4         Dated this 2nd day of June, 2020.


                                                     A
 5

 6                                                   MICHELLE L. PETERSON
                                                     United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 9
